Citation Nr: 1536341	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  07-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to higher evaluations for the residuals of a fracture of the right femur, currently evaluated as follows:

10 percent prior to February 10, 2011, and 30 percent thereafter for residuals of a fracture of the right femur with arthritis and impairment of the right hip under Diagnostic Code 5255;

10 percent from March 31, 2005, for residuals of a fracture of the right femur with patellofemoral syndrome and osteoarthritis of the right knee under Diagnostic Code 5003;

and 10 percent from March 31, 2005, for residuals of a fracture of the right femur with arthritis and impairment of the right hip under Diagnostic Codes 5255 and 5003.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.M.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2009.  A transcript of that hearing is of record. 

When this case was last before the Board in February 2014, it was remanded for further development.  While the case was in remand status, the Veteran's appeal for service connection for hypertension was resolved by a July 2014 rating decision granting service connection for claimed disability.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).



REMAND

While this case was in remand status, the Appeals Management Center (AMC) issued a July 2014 rating decision.  As a result of that decision, the residuals of a fracture of the right femur are rated as reflected above.  In prior remands the Board has pointed out that the residuals of a fracture of the right femur should have been separately rated under Diagnostic Codes for the knee and hip.  While the AMC has assigned separate ratings for the knee and hip, it has also assigned ratings of 10 percent prior to February 10, 2011, and 30 percent thereafter for residuals of a fracture of the right femur with arthritis and impairment of the right hip under Diagnostic Code 5255.  The assignment of a 10 percent rating under Diagnostic Code 5003 for impairment of the right hip and separate compensable ratings under Diagnostic Code 5255 for impairment of the hip violates the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015).

Moreover, the supplemental statement of the case issued in July 2014 does not properly identify and address the issues on appeal.  
 
In light of these circumstances, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should determine whether the prior rating decision assigning separate compensable ratings for impairment of the right hip under Diagnostic Codes 5003 and 5255 was based on clear and unmistakable error and if so correct the assigned ratings.

2.  Issue a supplemental statement of the case to the Veteran and his representative that properly identifies and addresses the issues on appeal.  Then, afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

